Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158150-1
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PROGRESS MICHIGAN,                                                                                   Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158150-1
                                                                    COA: 340921; 340956
                                                                    Court of Claims: 17-000093-MZ
  ATTORNEY GENERAL,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2018
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether there is a sovereign or governmental immunity defense to the
  failure to disclose public records pursuant to the Freedom of Information Act (FOIA),
  MCL 15.231 et seq.; (2) if so, whether that immunity is waived by the FOIA; (3) whether
  the notice and verification requirements of the Court of Claims Act, see MCL
  600.6431(1), are applicable to a FOIA appeal; (4) if so, whether the Court of Appeals
  erred when it held that the plaintiff’s failure to follow the verification requirement in its
  original complaint, which was filed within one year after the FOIA claim accrued, MCL
  600.6431(1), rendered the complaint “invalid from its inception” and incapable of
  amendment; and (5) whether the Court of Appeals erred when it held that the verified
  amended complaint, also filed within the one-year period, could not “relate back” to the
  date of the original complaint for purposes of compliance with the 180-day limitations
  period of the FOIA.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 20, 2019
         s0313
                                                                               Clerk